DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Larry Coates on 01/27/2021.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1 (Currently Amended) A rooftop exhaust system for exhausting air form a building, comprising:
a housing including one or more sides;
a motor mounted in the housing;
a fan rotatively mounted in the housing and driven by the motor;
a support disposed 
the housing having the motor and fan pivotally connected to the support and moveable between a closed position where exhaust air moves upwardly through the support and through the housing and an open position where the housing is tilted with respect to the support and access can be gained to the fan and motor;
a motor disconnect switch mounted on the side of the housing and moveable back and forth from an on position to an off position;
motor disconnect switch being operatively connected to the motor or to a source of electricity for the motor and configured to prevent the motor from being energized when the motor disconnect switch is in the off position; and
a stationary motor lockout mounted adjacent to and aligned with the motor disconnect switch and configured to:
engage the motor disconnect switch when the motor disconnect switch is in the on position and to move the motor disconnect switch to the off position in response to the housing pivoting from the closed position to the open position, and
lie in the path of the motor disconnect switch when the housing assumes the open position, preventing the motor disconnect switch from moving from the off position to the on position.
Claim 2 (currently amended) The rooftop exhaust system of claim 1 wherein when the housing is in the closed position and the motor disconnect switch is in the on position, the stationary motor lockout engages the motor disconnect switch or terminates in close proximity thereto; and wherein when the housing assumes the open position and the motor disconnect switch assumes the off position, the stationary motor lockout either engages the motor disconnect switch or lies closely adjacent thereto and is positioned to prevent the motor disconnect switch from being moved from the off position to the on position.
Claim 3 (Currently Amended) The rooftop exhaust system of claim 1 wherein the stationary motor lockout comprises a fixed ramp that includes a terminal end, with the ramp and terminal end thereof being aligned with the motor disconnect switch; and wherein in response to the housing moving from the closed position to the open position while the motor disconnect switch assumes the on position, the stationary motor lockout is configured such that the terminal end of the ramp engages the motor disconnect switch and moves the motor disconnect switch towards the off position and thereafter the motor disconnect switch rides along the ramp until it reaches the off position.
Claim 4 (Currently Amended) The rooftop exhaust system of claim 3 wherein the motor disconnect switch comprises an elongated lever arm and when the housing is in the open position, the ramp extends 
Claim 5 (Currently Amended) A method of manipulating a rooftop exhaust system and locking out an electric motor thereof while cleaning or maintenance is performed on the exhaust system, the method comprising;
	pivoting a housing of the exhaust system from a closed position to an open position and accessing the motor and a fan mounted in the housing for purposes of cleaning, maintenance or inspection;
	locking out the motor of the exhaust system by:
as the housing is being pivoted, engaging a motor disconnect switch disposed on a side of the housing with a stationary motor lockout;
continuing to pivot the housing and as the housing is moved from the closed position to the open position, engaging the motor disconnect switch and moving the motor disconnect switch from an on position to an off position during the course of pivoting the housing from the closed position to the open position; and
preventing the motor disconnect switch from moving from the off position to the on position while the housing is disposed in the open position by stationing the stationary motor lockout in the path normally travelled by the motor disconnect switch in moving from the off position to the on position.
Claim 6 (Currently Amended) The method of claim 5 wherein the method includes bodily rotating the motor disconnect switch into contact with the stationary motor lockout as the housing is rotated from a closed position to an open position.
Claim 7 (Currently Amended) The method of claim 5 wherein the housing is pivotally mounted to an underlying support and wherein the stationary motor lockout is fixed to the support and projects upwardly therefrom;
wherein the stationary motor lockout includes a portion that is aligned with the motor disconnect switch and the method includes moving the motor disconnect switch into engagement with the stationary motor lockout.
Claim 8 (Currently Amended) The method of claim 7 wherein when the housing assumes the open position, the stationary motor lockout includes a portion that lies adjacent the motor disconnect switch and forms a stop that prevents the motor disconnect switch from moving from the off position to the on position.
Allowable Subject Matter
Claims 1-8 allowed.
The following is an examiner’s statement of reasons for allowance: Current prior art of record such as Nguyen (US 6,289,555 B1), Chwala (US 2016/0252263 A1), Glenn et al. (US 2017/0082318 A1), Wunder (US 5,816,909), and Kaufman (US 4,977,884) each teach a rooftop exhaust system comprising a housing containing a motor and fan that can be rotated to an open position to allow access. But all are silent regarding a motor disconnect switch and a stationary motor lockout that will push the disconnect switch into an off position and prevent the motor being energized unless the housing is closed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R BRAWNER whose telephone number is (571)272-0228. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES R BRAWNER/Examiner, Art Unit 3762    

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762